ORDER
PER CURIAM.
Defendant appeals the denial of his Rule 24.035 motion for post-conviction relief.
The motion court did not abuse its discretion in denying Defendant’s motion for continuance of his evidentiary hearing because Defendant was not prejudiced by such denial. State v. Schaal, 806 S.W.2d 659, 666 [12] (Mo.banc 1991).
We also determine an opinion in this matter would have no precedential value and affirm by order opinion. Rule 84.16(b). A memorandum has been provided for the parties’ use only.